Citation Nr: 0934121	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right ear disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from May 1956 to May 
1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2008).   

Upon a preliminary review of the Veteran's service treatment 
records (STRs), the Board notices that the report of his 
enlistment examination in May 1956 notes that he had external 
otitis of his ears.  He additionally reported, when 
recounting his relevant medical history, that he had 
experienced ear trouble.  

During service the Veteran was seen for chronic ear discharge 
bilaterally.  He indicated that he had experienced this for 
as long as he could remember.  His ears were cleaned and 
drained.  In September 1956 he was treated for acute otitis 
media of the left ear.  His right ear also was examined, 
which showed a central perforation of the right ear drum with 
no drainage.  His STRs do not show any resulting hearing loss 
or acoustic trauma.  His separation examination in May 1958 
determined he had no ear abnormalities, although he again 
reported having experienced ear trouble when recounting his 
relevant medical history.

Since service, according to the report of a July 2000 
outpatient audiology consultation at the VA Medical Center 
(VAMC) in Mountain Home, Tennessee, the Veteran has been 
diagnosed with benign chronic otitis media and a large 
central tympanic membrane perforation of the right ear.

If a pre-existing disorder is not noted upon entry into 
service, the Veteran is presumed to have been in sound 
condition when entering service and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, for a 
disorder not noted on the entrance or enlistment examination, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The Veteran 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003 (July 16, 2003).  The United States Court of Appeals for 
the Federal Circuit adopted the General Counsel's position in 
the Wagner decision mentioned.  See also Cotant v. Principi, 
17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).



That said, however, according to 38 C.F.R. § 3.303(c), in 
regards to pre-service disabilities noted in service, there 
are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established no additional or confirmatory 
evidence is necessary.  Section 3.303(c) goes on to indicate 
this determination includes situations where the 
manifestation of symptoms of chronic disease from the date of 
enlistment, or so close thereto, that the disease could not 
have originated in so short a period will establish pre-
service existence thereof.  

If a pre-existing disorder is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disorder, but he may bring a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  But the regulations provide 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id., at 
(b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Therefore, a medical opinion is needed regarding the etiology 
of the Veteran's benign chronic otitis media and large 
central tympanic membrane perforation of his right ear.  The 
Board needs this opinion to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to obtain a medical opinion 
indicating whether he clearly and 
unmistakably had a right ear disorder 
prior to beginning his military service, 
including otitis (externa/media).  
If he did, the examiner must also indicate 
whether this 
pre-existing condition clearly and 
unmistakably was not aggravated during or 
by the Veteran's military service beyond 
its natural progression.

If, on the other hand, it is determined 
the Veteran did not have a right ear 
disorder prior to beginning his military 
service, an opinion is needed as to 
whether it is at least as likely as not 
(i.e., 50 percent or more probable) that 
the Veteran's current chronic otitis media 
and large central tympanic membrane 
perforation of his right ear are 
attributable to his military service.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

"Clear and unmistakable evidence" means 
"with a much higher certainty than 'at 
least as likely as not' or 'more likely 
than not.'"

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

Advise the Veteran that failure to report 
for this scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

2.  Then readjudicate the Veteran's claim 
in light of any additional evidence.  If 
the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U. S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

